Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  July 11, 2017

The Court of Appeals hereby passes the following order:

A17A1915. THOMAS ROY HOLBIRD, JR. et al. v. JERRY HAMEL et al.

      Jerry Hamel, Hugh Burch and Floyd Brown (collectively, “Hamel”) obtained
a judgment against Thomas R. Holbird, Jr. individually and as executor of the estate
of Thomas R. Holbird, Sr. (“Holbird”), which required Holbird to execute a quitclaim
deed pertaining to property located in the Bahamas.1 When Holbird failed to do so,
Hamel filed a petition for contempt and attorney fees.2 The trial court appointed a
special master to address the form of quitclaim deed necessary in the Bahamas. Upon
obtaining the special master’s report, the trial court entered an order requiring Holbird
to execute a quitclaim deed in the form identified. Holbird seeks to appeal this ruling.
It appears, however, that the case is not yet final.
      As a general rule, a right of direct appeal lies from a final judgment; that is,
where the case is no longer pending below. See OCGA § 5-6-34 (a) (1). Here, the trial
court’s order did not resolve Hamel’s contempt petition. Under these circumstances,
it appears the action remains pending in the superior court.3 Because the order was


      1
        Holbird appealed, and the judgment was affirmed in an unpublished opinion
issued under Court of Appeals Rule 36. See Case Number A12A2074, decided March
11, 2013.
      2
       Brown apparently passed away. Thus, the contempt action was brought by
Hamel and Burch.
      3
       The trial court also did not rule on Hamel’s request for attorney fees. Based
upon the language Hamel employed in his complaint, it appears as though he was
seeking assessed attorney fees under OCGA § 9-15-14. If attorney fees are sought
not final, Holbird was required to comply with the interlocutory appeal procedures
of OCGA § 5-6-34 (b) in order to obtain appellate review. This appeal is therefore
DISMISSED.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       07/11/2017
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.




under OCGA § 9-15-14, a trial court’s reservation of the attorney fee issue does not
render the order non-final. See Hill v. Buttram, 255 Ga. App. 123, 124 (564 SE2d
531) (2002) (reservation of OCGA § 9-15-14 attorney fee issue does not extend time
for filing notice of appeal).